The Honorable Cliff Hoofman State Senator Post Office Box 1038 North Little Rock, Arkansas 72115-1038
Dear Senator Hoofman:
This is in response to your request for an opinion regarding Act 1360 of 1997, which appropriates funds to the Department of Human Services for the biennial period ending June 30, 1999. Specifically, you have requested an opinion regarding the effective date of Section 110 of Act 1360. As you have noted, Section 110 addresses eligibility requirements for becoming certified or licensed as a Child Health Management Services (CHMS) provider. In my opinion, an entity could be certified or licensed as a CHMS provided prior to July 1, 1997, without satisfying the eligibility requirements set out in Section 110 of 1997.
House Bill 1728 became Act 1360 in April 1997. Section 110 of Act 1360 provides in part: "No organization, person, or entity shall be eligible for CHMS [Child Health Management Services] certification or license after March 1, 1997, unless currently licensed or certified as a CHMS provider or having obtained a permit of approval (POA) from the Health Services Agency under the methodology established by that agency." (Emphasis supplied.) Act 1360 also contains an emergency clause which provides in part: "Section 115 shall be in full force and effect from and after the date of passage and approval and the remainder of the Act shall be in full force and effect from and after July 1, 1997." Thus, although Section 110 refers to eligibility requirements "after March 1, 1997," Section 110 of Act 1360 did not become effective pursuant to the Act's emergency clause until July 1, 1997. See Fulkerson v. Refunding Board, 201 Ark. 957,147 S.W.2d 980 (1941).
Because Section 110 was not effective until July 1, prior to that date, under state law an entity was eligible for CHMS certification or licensing regardless of whether they were currently licensed or had obtained a permit of approval. Further, if an entity received CHMS certification or licensing prior to July 1, 1997, it is my opinion that such license or certification is not affected by Section 110 of Act 1360.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Warren T. Readnour.
Sincerely,
WINSTON BRYANT Attorney General
WB:WTR/cyh